All but five of more than a hundred Southern Cotton Oil Company employees observed their C. I. O. union strike order, and as an incident to enforcement of their demands established picket lines.1 Disturbances characterized by violence occurred December 26, 1945 — tenth day of the strike. At that time Walter Campbell, one of the strikers, clashed with Otha Williams, and Campbell was killed. Williams was one of the five Company men who remained at work. He spent 17 days in a hospital recuperating from wounds inflicted by Campbell.2
January 3, 1946, a temporary injunction was granted at the Company's request, restraining ten named respondents as individuals and some of the officers of *Page 457 
the Union from engaging in the course of conduct it was alleged they had pursued. Picketing in any form was prohibited. Hearings were had May 28, 1946, on a motion to make the January order permanent. Briefs were submitted. January 20, 1948 — more than twenty months after oral arguments — the injunction was made permanent.3
The question before us on appeal from the January 1948 order is not whether picketing per se may be prohibited, but whether the decree's broad scope in respect of activities and time extends it to rights protected by the fundamental law.
At the hearing in May 1946 evidence of turbulent conduct over a protracted period seemingly convinced the Chancellor that even if violence were not condoned by Union officials, their control over membership did not afford to the Oil Company the immunity to person and property guaranteed by the law of the land, hence it would be better to halt picketing entirely when there was a showing that, presumptively, it would not be conducted in a peaceful manner. Nann v. Raimist,174 N.E. 690, 255 N.Y. 307, 73 A.L.R. 669, cited with approval by this Court in Riggs v. Tucker Duck  Rubber Co.,196 Ark. 571, 119 S.W.2d 507. If acts of violence occur with systematic sequence, it is probable they will continue. Local Union No. 858, Hotel  Restaurant Employees Int'l Alliance v. Jiannas, 211 Ark. 352, 200 S.W.2d 763. *Page 458 
Under these decisions, and many others of similar application, the Court was justified in making the temporary order in January 1946. Allegations of the petition were sufficient, and a $5,000 bond was required. There is nothing in the Fourteenth Amendment to the Federal Constitution preventing a State, if it chooses, from placing confidence in a Chancellor's decree; nor does it compel the public to rely exclusively on a policeman's club. See Milk Wagon Drivers Union of Chicago, Local 753, et al., v. Meadowmoor Dairies, Inc., 312 U.S. 287, 61 S. Ct. 552, 85 L. Ed. 836, 132 A.L.R. 1200. Read Mr. Justice FRANKFURTER'S comments for the Court on Page 295.
Our problem is to determine whether, when more than twenty months had intervened between submission of the controversy and the order of 1948, the Chancellor was then justified in believing that but for the temporary injunction unlawful acts would have been committed, and whether, if restraint should be removed, violence would recur.
The absolute right to strike, and the right within reasonable limitations to picket, are protected by the State with the same impartial considerations that sustain the employer's freedom in conducting a lawful business in a legitimate manner. The difficulty occurs when overzealous proponents undertake to substitute force for orderly processes. Judicial moralizing may tend to emphasize the evil, but it does not afford a panacea. Neither does injunction, when applied in an indeterminate manner, satisfy the requirement that justice be administered in balanced form.
In the case with which we are dealing a year has passed since the temporary order was made permanent. The labor dispute resulting in the clash between Campbell and Williams reached its climactic stage nearly thirty-seven months ago.
The appellants' prayer is that the injunction be dissolved or modified. We agree to propriety of the alternative and direct modification, to permit peaceful picketing, *Page 459 
predicated upon the assumption that pledges made to the trial Court by interested respondents regarding lawful conduct will be faithfully observed.
Reversed and remanded.
Mr. Justices FRANK G. SMITH and Mr. Justice HOLT dissent.
1 The labor organization was Local No. 98, Food, Tobacco, Agricultural and Allied Workers Union of America, C. I. O.
2 Criminal proceedings under Act 193 of 1943 were prosecuted against three of the strikers. See Cole, Jones, and Bean v. State,210 Ark. 433, 196 S.W.2d 582; same, 211 Ark. 836, 202 S.W.2d 770; certiorari to U.S. Supreme Court, reversed, 333 U.S. 196,68 S. Ct. 514; Cole and Jones v. State, ante p. 387, 216 S.W.2d 402.
3 As abstracted by appellee, officers and members of the Union were prohibited, "while on, adjacent to, or near the plaintiff's premises at the foot of East Ninth Street in Little Rock, from interfering with plaintiff's business, customers, or employees, and from picketing or patrolling or causing to be picketed or patrolled, the plaintiff's premises, and the sidewalk or streets or other property adjacent to the plaintiff's premises, with placards or banners designating the said place of business as unfair to organized labor, or with placards otherwise so worded as to give said place such designation, and the defendants . . . and all other persons acting in concert with them . . . are restrained . . . from accosting, detaining, or causing to be accosted or detained . . . any person . . . seeking to enter plaintiff's place of business, for the purpose of persuading them from working for the plaintiff, or from calling their attention to any alleged unfairness of the plaintiff, or its place of business, to organized labor, or from otherwise trying to influence such employees or others from entering the services of or entering upon the plaintiff's place of business, and from threatening, intimidating, or assaulting any of the officers, agents, or employees of the plaintiff."